Citation Nr: 9918288	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anxiety disorder, 
claimed as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from September 
1969 to April 1970 and on active duty from April 1970 to 
January 1978.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 1997.  At that time, it was remanded 
for additional development.  The case has now been returned 
to the Board for further review.

In July 1997, four issues were before the Board.  In addition 
to the issue represented on the title page of this Remand, 
the issues of entitlement to a compensable rating for 
service-connected residuals of a fracture of the pelvis, 
entitlement to an increased evaluation for service-connected 
residuals of a fracture of the right forefoot, and 
entitlement to an increased evaluation for service-connected 
residuals of a fracture of the right ankle were perfected.  
However, upon remand, the RO granted increased evaluations 
for the service-connected fracture of the right forefoot and 
fracture of the pelvis.  The RO denied entitlement to an 
increased evaluation for service-connected residuals of a 
right ankle fracture but assigned an earlier effective date.  
The veteran reported in March 1999 that he was satisfied with 
the RO's actions regarding his service-connected right 
forefoot, right ankle, and pelvis.  He stated that the only 
issue he continued to appeal was the issue of entitlement to 
service connection for major depression.  As this grant 
represents a complete resolution of these issues, the Board 
has no jurisdiction over them and will address them no 
further.


REMAND

The Board notes that in the July 1997 Remand, the Board 
determined that the veteran's claim for service connection 
for anxiety disorder was well grounded.

The veteran's service medical records reflect that the 
veteran sought treatment in October 1973 for pain below his 
left rib cage.  He described his pain as aggravated with 
worry, emotional upset, and work.  He reported a throbbing 
sensation.  The veteran noted a decreased pain although he 
described an uneasy feeling.  The veteran was prescribed 
Valium.  No other records of treatment or complaints of 
emotional distress or anxiety were noted during service.  The 
veteran was clinically evaluated as normal during his 
November 1977 separation examination.

Of record were private medical statements, which reflect that 
the veteran was treated for anxiety and major depression in 
May 1979.  All attempts by the veteran and the RO to secure 
the actual treatment records have been unsuccessful.

The veteran presented testimony before the RO in February 
1997.  He testified that his anxiety began when he was sent 
overseas and stationed in the DMZ.  He stated that he 
suffered from anxiety during service and continued to suffer 
from anxiety and panic attacks after discharge from service.

Submitted in support of his claim for entitlement to service 
connection for anxiety are VA outpatient treatment records 
from February 1995 to December 1997 which reflect treatment 
for anxiety attacks and panic disorder.

The veteran was afforded a VA examination in July 1998.  The 
examiner noted that the claims file was available for review.  
The veteran reported that his tension and stress began in 
service.  He described several stressful experiences while 
stationed in Korea.  He stated that he sought treatment after 
his discharge from service at the VA but was discouraged by 
the treatment.  Thereafter, he sought private treatment for 
his anxiety and depression.  After examination and 
psychological testing, the examiner's impression included 
major depression, recurring, and panic disorder.  The 
examiner did not provide an opinion as to whether there is a 
nexus between the veteran's in-service complaints of worry 
and emotional upset and his current diagnoses of major 
depression and panic disorder.

As noted above, the Board remanded this case in July 1997.  
In order to determine the exact nature of the veteran's 
service-connected disability, the Board requested that a 
psychiatric VA examination.  The report of this examination 
contains a very helpful and thorough description of the 
veteran's history and symptomatology, but does not contain a 
clear identification of whether the veteran's disability is 
related to service.  This is a medical question, which 
requires medical expertise to resolve.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Where the record before the Board is inadequate to render a 
fully informed decision, a Remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  To provide a 
complete record for appellate review and to fully implement 
the previous Board Remand, additional development of the 
evidence is necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran's claims file should be 
forwarded to a VA physician who is a 
psychiatrist.  The psychiatrist is 
requested to review the service medical 
records and post-service medical records 
in the file, including the VA examination 
in July 1998, and present an opinion as 
to whether the veteran's current 
disability is related to his in-service 
complaints.  If the psychiatrist feels 
that a clinical examination of the 
veteran is necessary to reach an informed 
opinion, then such an examination, 
including all helpful tests and studies, 
should be scheduled.  If an examination 
is conducted, the examiner should 
identify the nature and frequency of any 
symptomatology.  The opinion should 
include a thorough explanation as to the 
conclusion reached and the reasons 
therefor.

2. After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



